09-00504-mg   Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                      Pg 1 of 36
09-00504-mg   Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                      Pg 2 of 36
09-00504-mg   Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                      Pg 3 of 36




                               Exhibit A
09-00504-mg     Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04    Main Document
                                        Pg 4 of 36
                                                                      CONFIDENTIAL


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                      Chapter 11
  In re:                                              Case No.: 09-50026 (MG)

  MOTORS LIQUIDATION COMPANY, et al.,

  Debtors.


  MOTORS LIQUIDATION COMPANY AVOIDANCE                Adversary Proceeding
  ACTION TRUST                                        Case No.: 09-00504 (MG)

  Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A., et al.,

  Defendants.




                       EXPERT REPORT OF SANDRA STERN

                                   CONFIDENTIAL


                                   January 31, 2017
09-00504-mg      Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                           Pg 5 of 36
                                                                                 CONFIDENTIAL


 I.     MY BACKGROUND AND QUALIFICATIONS

        1.      I am an attorney in private practice in New York City. I have had extensive

 experience with secured transactions and their statutory underpinning, Article 9 of the Uniform

 Commercial Code (“UCC”), beginning in the 1980s as an in-house attorney at Republic National

 Bank of New York and continuing through the last 22 years in private practice. My practice has

 focused on representing borrowers and lenders in secured transactions.

        2.      I am the author of the treatise Structuring and Drafting Commercial Loan

 Agreements, which was first published in the early 1980s. I have updated my treatise every year,

 generally by adding a new chapter addressing what I consider to be matters of current interest.

 In addition, I was chair of the annual Practicing Law Institute program on Article 9 of the UCC

 for approximately 10 years, and now continue as a regular program speaker. I was one of a small

 group of drafters of an Omnibus Bill, Senate #5901, that, among other things, brought New York

 into step with the other jurisdictions with respect to the 2010 amendments to Article 9. Finally,

 as a member of the Uniform Law Commission’s Drafting Committee to Amend Articles 1, 3,

 and 9, I am currently working on provisions to further revise these articles in contemplation of

 the establishment of a national repository for mortgage notes that will replace the paper note with

 an electronic image.

        3.      I represent New York State on the Uniform Law Commission (“ULC”) (formerly

 the National Conference of Commissioners on Uniform State Laws). I was a member of the

 Drafting Committees for the 2001 and 2010 revisions of Article 9 (and was a member of the

 Drafting Committees for several other Articles of the UCC as well). I am currently a member of

 the UCC Committee, which is the group within ULC that considers what initiatives, if any, ULC

 should undertake to address current practice issues arising under the UCC, and, as mentioned



                                                 -1-
09-00504-mg      Doc 1102       Filed 10/12/18 Entered 10/12/18 19:23:04              Main Document
                                             Pg 6 of 36
                                                                                     CONFIDENTIAL


 above, the Drafting Committee to Revise Articles 1, 3, and 9 to anticipate a mortgage note

 repository.

        4.      In addition, I have substantial experience as a practicing lawyer with the drafting,

 review, filing, and amendment of UCC financing statements including UCC-3 termination

 statements.

        5.      My CV, setting forth my background, qualifications, a list of my publications

 including those that I have authored in the last 10 years, and a list of all cases in which, during

 the last 4 years, I have testified as an expert at trial or at deposition, is attached hereto as Exhibit

 A.

        6.      I have been engaged by the group of term lenders identified in Exhibit B as an

 expert on certain issues pertaining to secured transactions and related issues in connection with

 the above-captioned matter. In particular, I have been asked to express my opinion concerning

 whether Mayer Brown’s determination that it was authorized to file the termination statement at

 issue in this litigation was objectively reasonable.

        7.      In preparing my opinions, I have reviewed, among other things, certain

 documents and judicial opinions pertaining to this case. These documents and judicial opinions

 are listed in Exhibit C, which is attached hereto and incorporated herein by reference. I have

 also drawn on my decades of experience, as detailed above, in secured financing transactions.

        8.      I bill on a time and materials basis for my work in connection with this

 assignment. My hourly billing rate is $705.00 per hour. Payment for my services does not

 depend on the opinions I form or the outcomes of this matter in any way. There are no other

 people under my supervision who have assisted me in this matter.




                                                   -2-
09-00504-mg         Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                              Pg 7 of 36
                                                                                    CONFIDENTIAL


 II.       OPINION

           9.       As explained more fully below, in light of the facts known to Mayer Brown and

 concerns raised by Mayer Brown employees, Mayer Brown could not reasonably have concluded

 that it was authorized to file the UCC-3 termination statement (the “Termination Statement”) that

 is at issue in this case.

           A.       Background

           10.      On or about October 30, 2001, General Motors Corporation (“GM”) and a number

 of other parties entered into a real estate financing transaction that I will refer to as the Synthetic

 Lease. Generally speaking, synthetic lease financings were a means of financing the acquisition

 or improvement of real property that had features of a loan and features of a lease—as the

 Participation Agreement explains, the transaction treated GM as owner of the properties involved

 for tax purposes, but as lessee for financial accounting purposes. See Participation Agreement §

 3.1(a).        The Chase Manhattan Bank (later succeeded by JPMorgan Chase Bank, N.A.

 (“JPMorgan”)) was appointed as administrative agent to act on behalf of a group of entities that

 helped finance the facility. See Annex A to the Participation Agreement at 3.

           11.      The Synthetic Lease initially involved nine properties: Six parts-distribution

 warehouses; a mixed use facility in Detroit, MI; a transmission parts distribution center in

 Indianapolis, IN; and an automotive parts distribution center in Bolingbrook, IL. See Exhibit B

 to Agency Agreement. In 2003, the Synthetic Lease agreement was amended. The amendment,

 among other things, expanded the list of permitted properties to twelve and further defined them.

 See Revised Exhibit B to Agency Agreement.




                                                  -3-
09-00504-mg     Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04         Main Document
                                           Pg 8 of 36
                                                                              CONFIDENTIAL


        12.    On or about November 30, 2006, GM, the Saturn Corporation, and others entered

 into a $1.5 billion term loan agreement (the “Term Loan”). See Depo. Ex. 36.1 JPMorgan was

 appointed to act as administrative agent for the lenders under the Term Loan (the “Term

 Lenders”). See id. ¶ 8.01.

        13.    The Synthetic Lease was scheduled to mature on October 31, 2008. See Annex A

 to the Participation Agreement at 29. GM opted to repurchase the remaining properties that were

 part of the agreement. See Depo. Ex. 7. I will refer to this process as the repayment of the

 Synthetic Lease.

        14.    I understand that Mayer Brown represented GM in connection with the repayment

 of the Synthetic Lease and that Simpson, Thacher & Bartlett (“Simpson”) represented JPMorgan

 (in its capacity as administrative agent), in connection with the Synthetic Lease. See, e.g.

 Deposition of Ryan Green, Jan. 27, 2010 (“Green 2010 Tr.”) at 7:1-3; Deposition of Robert

 Gordon, Jan. 28, 2010 (“Gordon 2010 Tr.”) at 9:8-10.

        15.    GM asked Mayer Brown to prepare a list of the “paperwork” necessary to

 complete the repayment of the Synthetic Lease. See Depo. Ex. 7.

        16.    I understand that Robert Gordon was the billing partner at Mayer Brown with

 responsibility for the Synthetic Lease. Mr. Gordon was assisted by, among others, Ryan Green

 (an associate), Stewart Gonshorek (a paralegal), and Michael Perlowski (a paralegal). See Green

 2010 Tr. at 8:21-9:3. Though Mr. Gonshorek was a paralegal, he also was an attorney admitted

 to practice in several jurisdictions.   See Deposition of Stewart Gonshorek, Jan. 28, 2010

 (“Gonshorek 2010 Tr.”) at 4:21-5:7.



 1
  Citations to deposition exhibits, unless otherwise noted, are to the sequentially numbered
 exhibits used at the 2010 depositions in this action.

                                               -4-
09-00504-mg      Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                            Pg 9 of 36
                                                                                  CONFIDENTIAL


        17.     In early October 2008, Mr. Green began preparing a draft closing checklist that

 would identify the documentation that needed to be prepared in connection with the repayment

 of the Synthetic Lease. See Depo. Ex. TL-109. The closing checklist identified five properties

 that GM planned on purchasing: (1) SPO Headquarters, Grand Blanc, MI; (2) Franklin Parking

 Deck, Detroit, MI; (3) Vacant Parcel 6/C, Detroit, MI; (4) River East Parking Deck, Detroit, MI;

 and (5) GM Powertrain L6 Engine Plant, Flint, MI. Id. All five properties were identified on the

 closing checklist as being located in Michigan, in the cities of Grand Blanc, Detroit, and Flint.

        18.     Mayer Brown understood that GM and JPMorgan intended to authorize the filing

 of termination statements only with respect to UCC-1 financing statements that had been filed in

 connection with the Synthetic Lease. See, e.g., Green 2010 Tr. at 87:7-13.

        19.     In order to prepare a list of UCCs that need to be terminated, Mr. Green asked Mr.

 Perlowski (among other things) to conduct certain searches of UCCs filed in the public record

 with the Delaware Secretary of State. See Depo. Exs. 1, 2.

        20.     On October 9, Mr. Perlowski emailed Mr. Green and Mr. Gonshorek the results of

 his searches. See Depo. Ex 4. Mr. Perlowski’s email identified four Delaware UCC filings, two

 against GM and two against Auto Facilities Real Estate Trust 2001-1 (a trust created in

 connection with the Synthetic Lease). Mr. Perlowski’s email attached the underlying UCC

 filings that had been filed in Delaware naming JPMorgan as Administrative Agent, and described

 those filings as follows:

                (i)     A filing against GM that was a “blanket-type financing statement as to real
                        property and related collateral located in Marion County, Indiana (file
                        number 2092526 7, file date April 12, 2002).”

                (ii)    A filing against GM that was a “financing statement as to equipment,
                        fixtures, and related collateral located at certain U.S. manufacturing
                        facilities (file number 6416808 4, file date November 30, 2006).”



                                                 -5-
09-00504-mg      Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                            Pg 10 of 36
                                                                                  CONFIDENTIAL


                (iii)   A filing against Auto Facilities Real Estate Trust 2001-1 that was a
                        “blanket-type financing statement as to real property and related collateral
                        located in Marion County, Indiana (file number 2092532 5, file date April
                        12, 2002).”

                (iv)    A filing against Auto Facilities Real Estate Trust 2001-1 that was a
                        “blanket-type financing statement as to real property and related collateral
                        located in Wayne County, Michigan (file number 2007 1919660, file date
                        May 21, 2007).”

        21.     The UCC with file number 6416808 4 (the “Main Term Loan UCC-1”) was not

 related to the Synthetic Lease. Instead, it had been filed in connection with the Term Loan.

        22.     For reasons that are not clear to me, Mayer Brown (i) added termination

 statements for all four UCC filings, including the Main Term Loan UCC-1, to the draft checklist;

 and (ii) prepared draft termination statements for all four UCC filings, including the Main Term

 Loan UCC-1. See Depo. Ex. 15.

        23.     On October 15, 2008, Mr. Green circulated the draft checklist and the draft

 termination statements to Mardi Merjian, an attorney at Simpson. See id.

        24.     On October 17, 2008, Mr. Merjian responded to Mr. Green’s email by stating

 “nice job on the documents.” See Depo. Ex. 16. I understand that neither Mr. Merjian nor any

 other JPMorgan representative objected to the filing of or raised any question regarding the

 propriety of the termination statement referencing the Main Term Loan UCC-1 (hereinafter the

 “Termination Statement”) prior to GM’s bankruptcy.

        25.     On or about October 29, 2008, Mr. Merjian executed an escrow letter that named,

 among the closing documents, a termination statement for the Main Term Loan UCC-1

 (Delaware Secretary of State file number 6416808 4). See Depo. Exs. 21 & 22.

        26.     On or about October 30, 2008, Mr. Gonshorek instructed CT Corporation, a filing

 service, to file the termination statements that had been prepared in connection with the

 repayment, including the Main Term Loan UCC-1. Depo. Ex. 25.

                                                 -6-
09-00504-mg      Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                           Pg 11 of 36
                                                                                 CONFIDENTIAL


          27.   Mr. Green testified that, at the time of the filing of the Termination Statement, he

 believed the Main Term Loan UCC-1 to be related to the Synthetic Lease. Green 2010 Tr. at

 99:1-8

          28.   CT Corporation ultimately filed the termination statements with the relevant filing

 offices. See Depo. Ex. 25.

          29.   However, prior to the filing of the Termination Statement, Mr. Gonshorek

 approached Mr. Green with a “concern” about the filing of the Termination Statement. Green

 2010 Tr. at 98:9-25. According to Mr. Green’s deposition testimony, Mr. Gonshorek noticed

 that the list of “cities and states” identified on Schedule 1 to Annex I to the Main Term Loan

 UCC-1 was “broader” than the list of cities and states identified on the closing checklist. Id.

 The Annex to the Main Term Loan UCC-1 describes the collateral covered by the financing

 statement as consisting of “all Equipment and all Fixtures” (along with other assets) at certain

 identified GM manufacturing facilities, and identifies the underlying transaction as a “term loan

 agreement, dated as of November 29, 2006.” Schedule 1, which is part of the Annex, lists the 42

 manufacturing facilities.

          30.   Mr. Gonshorek explained his concern to Mr. Green, and showed Mr. Green a

 copy of Schedule 1 to the Main Term Loan UCC-1. Id.

          31.   Mr. Green testified that he did not discuss Mr. Gonshorek’s concerns with Mr.

 Gordon or with anybody else. Green 2010 Tr. at 97:24-98:25.

          32.   The testimony (both from 2010 and 2017) does not provide any explanation for

 how Mayer Brown reached the conclusion that it was authorized to file the Termination

 Statement in light of Mr. Gonshorek’s concerns and the documentation available to Mayer

 Brown. Indeed, when deposed in 2010, Mr. Green did not identify any steps that he took to



                                                -7-
09-00504-mg        Doc 1102    Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                            Pg 12 of 36
                                                                                  CONFIDENTIAL


 address the discrepancies raised by Mr. Gonsorek, nor did he even reach any conclusion

 regarding them:

                        Question: What did you conclude with respect to
                        the issue he raised?
                        ...
                        Answer (by Mr. Green): I didn’t conclude anything.

 Green 2010 Tr. at 98:16-17, 20.

        B.      Mayer Brown Could Not Reasonably Have Concluded That It Was
                Authorized to File the Term Loan UCC-3 Termination Statement

        33.     In my opinion, in light of the concerns expressed by Mr. Gonshorek and the many

 red flags indicating that the Main Term Loan UCC-1 had nothing to do with the Synthetic Lease,

 Mayer Brown could not reasonably have believed that it was authorized to file the Termination

 Statement. Indeed, Mr. Green’s failure to act in response to Mr. Gonshorek’s concerns reflects

 an extreme departure from the standard that I would expect from a lawyer practicing in the area

 of secured transactions. Industry custom and practice does not permit debtor’s counsel to file a

 termination statement in the face of such unresolved concerns about whether the underlying

 financing statement ought to be terminated.

        34.     The concern raised by Mr. Gonshorek was a very significant one that should have

 raised red flags about whether Mayer Brown was authorized to file the Termination Statement.

 The Schedule that Mr. Gonshorek showed Mr. Green identified forty-two different GM facilities,

 all of which appear to be manufacturing facilities. While it is possible that the Flint Powertrain

 facility referenced on the Schedule is the same as the Flint Powertrain facility referenced on the

 checklist, it is clear that the overwhelming majority of the facilities listed on the Schedule—at

 least forty-one out of forty-two—are not listed on the closing checklist. Since a financing

 statement is filed to perfect a security interest in collateral that has been pledged to the secured

 party, the appearance in a financing statement of references to collateral other than that involved
                                                 -8-
09-00504-mg      Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04             Main Document
                                            Pg 13 of 36
                                                                                  CONFIDENTIAL


 in a transaction is inherently suspicious. A practitioner viewing this list should have been alerted

 to the fact that further inquiry was required in order to determine whether Mayer Brown was

 authorized to terminate the Main Term Loan UCC-1. There is no evidence that Mr. Green or

 anyone else at Mayer Brown made such an inquiry.

        35.     Furthermore, it was evident from the face of Annex I to the Main Term Loan

 UCC-1 that this financing statement was not related to the Synthetic Lease. This conclusion did

 not require detailed knowledge as to the structure, nature, or legal effect of a synthetic lease.

 Among other things:

                (i)     The Main Term Loan UCC-1, in Annex I, identifies the underlying
                        transaction as a “Credit Agreement.” Depo. Ex. 4. “Credit Agreement” is
                        further defined as a “term loan agreement dated as of November 30,
                        2006.” Id. This language would be sufficient to tell any reader—even one
                        with only minimal knowledge about the Synthetic Lease—that the Main
                        Term Loan UCC-1 had not been filed in connection with the Synthetic
                        Lease, but instead with a later term loan financing.

                (ii)    The date of the Main Term Loan UCC-1 is November 29, 2006. See
                        Depo. Ex. 36. The Synthetic Lease closed in 2001 and was amended in
                        2003. See First Amendment and Agreement. Although there may be
                        reasons why a filing may be made five years after the closing to which it
                        related, it is nevertheless unusual to do so. It would be particularly
                        unusual to see a financing statement that adds 42 properties five years
                        after the closing. This fact, although not necessarily determinative in and
                        of itself, should have prompted a close examination of the initial financing
                        statement.

                (iii)   The Main Term Loan UCC-1 states that one of the parties to the
                        underlying credit facility is Saturn Corporation, which is not a party to the
                        Participation Agreement or any of the other Synthetic Lease “Operative
                        Documents” (as defined in the Document Index to the Synthetic Lease
                        Closing Binder).

                (iv)    The Main Term Loan UCC-1 references a Collateral Agreement (i.e.,
                        security agreement) dated November 29, 2006. A Collateral Agreement is
                        not among the Operative Documents for the Synthetic Lease.

                (v)     Unlike the other filing against GM attached to Mr. Perlowski’s October 9,
                        2008 email, the Main Term Loan UCC-1 does not reference the Auto
                        Facilities Real Estate Trust 2001-1, the Loan Facility Agreement, the

                                                 -9-
09-00504-mg      Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04           Main Document
                                           Pg 14 of 36
                                                                                CONFIDENTIAL


                       Participation Agreement, or the parties to the Synthetic Lease and its
                       Operative Documents (other than General Motors and JPMorgan).

                (vi)   The Main Term Loan UCC-1 contains a list of 42 locations (Schedule 1 to
                       Annex I) which are identified solely by city and state. As explained
                       above, the payoff of the Synthetic Lease involved five properties covered
                       by the Synthetic Lease, which were all in Michigan, and it could be easily
                       ascertained, by scanning the list of properties on Schedule 1 to Annex I,
                       that the list of properties went beyond that on the closing checklist.

        36.     Finally, the description of three of the Delaware financing statements on the

 checklist presented warning signs that the Main Term Loan UCC-1 was not related to the

 Synthetic Lease. After a description of the two “blanket type financing statements” relating to

 specifically described real property, the third is described as: “Financing statement as to

 equipment, fixtures and related collateral located at certain manufacturing facilities (filenumber

 6416808 4, file date 11/30/06).” Depo. Ex. 10. The question posed by the description is: “What

 do the unnamed U.S. manufacturing facilities (which were identified only as the places where the

 pledged collateral was located) have to do with the specific properties governed by the synthetic

 lease?” These descriptions should, at a minimum, have prompted a further review of the

 financing statements to which they referred.

        37.     In light of the seriousness of Mr. Gonshorek’s concerns and the discrepancy

 obvious from the face of Schedule 1, a reasonable attorney would not have concluded that he or

 she was authorized to file the Termination Statement without additional information. Among the

 steps that Mr. Green might have taken:

                (i)    He could have escalated the concern internally and discussed the issue
                       with other Mayer Brown attorneys who were familiar with the transaction.

                (ii)   He could have raised the concern with Simpson to see if its attorneys
                       could explain the filing and confirm that JPMorgan intended to terminate
                       the financing statement.




                                                -10-
09-00504-mg      Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04           Main Document
                                           Pg 15 of 36
                                                                                CONFIDENTIAL


                (iii)   He could have conducted his own research into the provenance of the
                        Main Term Loan UCC-1 by reviewing the entire Main Term Loan UCC-1
                        and comparing it to the terms of the Synthetic Lease agreements.

        38.     It was not reasonable to conclude, in the absence of any further inquiry into the

 underlying facts, that the Main Term Loan UCC-1 had been filed in connection with the

 Synthetic Lease. There was nothing that pointed to the fact that it was part of the Synthetic

 Lease, and every indication that it was not. In any event, there is no indication that Ryan Green

 or anyone else at Mayer Brown took any steps to see whether or not the properties listed on the

 financing statement were related to the Synthetic Lease.

        39.     It appears that someone at Mayer Brown actually noticed the definition of “Credit

 Agreement,” as that term is circled in a copy of the Main Term Loan UCC-1 produced by Mayer

 Brown that appears to have been printed from Mr. Gonshorek’s computer. See Depo. Ex. 3.

        40.     It was thus not reasonable for Mayer Brown to conclude that it was authorized by

 JPMorgan to file the Termination Statement.          In my experience, attorneys and paralegals

 handling UCC filings understand and are thoroughly trained about the importance of accuracy in

 UCC filings, and the necessity of resolving any potential discrepancies before a filing is

 completed. This custom and practice is necessitated by the potentially serious consequences of

 errors with respect to UCC filings for creditors and debtors alike. Notably, erroneous filings can

 have consequences not just for the secured party, but also for the debtor because the termination

 of a financing statement for an active loan can trigger events of default or other legal remedies.

 Although many persons handling UCC filings do not fully understand how such filings fit into

 the conceptual framework of Article 9, it is industry practice for such persons to handle filings

 scrupulously in order to avoid error. These concerns are even more important when handling

 filings involving large organizations that may have many filings in the public record. Any

 lawyer or paralegal with even basic familiarity with the UCC system would have recognized the
                                               -11-
09-00504-mg      Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04          Main Document
                                            Pg 16 of 36
                                                                                CONFIDENTIAL


 very significant risk that the Main Term Loan UCC-1 should not be terminated and that further

 inquiry was necessary before Mayer Brown reasonably could conclude that it was authorized to

 file the Termination Statement.

        41.     The fact that the Main Term Loan UCC-1 was filed against GM and in favor of

 “JPMorgan Chase Bank, N.A. as Administrative Agent” is not sufficient to justify an assumption

 that the financing statement might be related to the Synthetic Lease. It is not uncommon for a

 sophisticated business such as General Motors to have several lines of secured financing backed

 by various asset categories, such as real property, equipment, inventory, and accounts. It is not

 unusual for numerous such secured transactions to utilize the same bank as administrative agent,

 as there are relatively few banks that act in this capacity. Moreover, prior banking relationships

 with the borrower may influence the choice of administrative agent. Indeed, it appears that

 Mayer Brown was involved in several transactions involving GM on which JPMorgan served as

 Administrative Agent. Gonshorek 2010 Tr. 8:5-7.

        42.     Nor does Simpson’s failure (or JPMorgan’s failure) to object to the filing make

 reasonable any belief of Mayer Brown that it was authorized to terminate the Main Term Loan

 UCC-1. It is not consistent with industry custom and practice for debtor’s counsel simply to

 assume that a creditor’s counsel has reviewed the financing statements for accuracy. If a concern

 cannot be resolved in other ways, it is customary to flag any potential concerns prior to

 proceeding with a filing.

        43.     In sum, Mayer Brown could not reasonably have concluded from the information

 available that it was authorized to file the Termination Statement.




                                                -12-
09-00504-mg   Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                      Pg 17 of 36
09-00504-mg      Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04            Main Document
                                            Pg 18 of 36
                                                                                  CONFIDENTIAL


                                             Exhibit A


                                         Curriculum Vitae


 Admitted: Massachusetts; Minnesota; New York; U.S. District Court, District of Minnesota;
 U.S. Court of Appeals, Eighth Circuit
 Law School: Harvard Law School, LL.B.
 College: Goucher College, B.A., highest honors
 Member: The Association of the Bar of the City of New York (Member, Committee on Uniform
 State Laws, 1999-2005); New York State Bar Association (Chair, Business Law Section, 1998-
 1999; Chair, Banking Law Committee of Business Law Section, 1990-1994); New York County
 Lawyers' Association (Chair, Banking Law Committee, 1986-1989); New York State Bankers
 Association (Member, Lawyers Advisory Committee on Legislation and Regulation, 1990-
 1993).
 Biography:
 In private practice since 1994, concentrating in commercial finance, including secured
 transactions and letters of credit, loan participations, and electronic commerce issues. Ms. Stern
 counsels commercial banks and nonbank lenders as well as corporate borrowers.
 Previously: Senior Vice President and General Counsel, Banco Santander, 1993-1994. First
 Vice President and Deputy General Counsel, Republic National Bank of New York, 1980-1993.
 Author: Author: Structuring and Drafting Commercial Loan Agreements, A.S. Pratt & Sons,
 1999;
 Structuring Loan Participations, Warren, Gorham & Lamont, 1992;
 Structuring Commercial Loan Agreements, Warren, Gorham & Lamont, 1990.
 Appointments:
 Commissioner; New York State Uniform State Law Commission, 1992-;
 Drafting Committee to Revise Uniform Commercial Code Article 5, Letters of Credit;
 Drafting Committee to Revise Uniform Commercial Code Article 7, Documents of Title;
 Drafting Committee to Revise Uniform Commercial Code Article 9, Secured Transactions,
 (2001 and 2010 revisions);
 Drafting Committee on Uniform Money Services Act;
 Chair, Study Committee on Payment Systems;
 Uniform Commercial Code Committee (current).
 Drafting Committee to Revise Articles 1, 3, and 9.

 Recent Expert Witness Testimony: Subaru Distributors Corp. v. Subaru of America, Inc.,
 United States District Court, Southern District of New York, 98 Civ. 5566, 2002 Westlaw
 413808, Mar. 18, 2002; In re CRIIMI MAE INC., et al., United States Bankruptcy Court, District
 of Maryland, Bankruptcy Case No. 98-2-3115-DK; and BNP Paribas Mortgage Corp. v. Bank of


                                                -14-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04         Main Document
                                          Pg 19 of 36
                                                                             CONFIDENTIAL


 America, N.A., and Deutsche Bank AG v. Bank of America, N.A., United States District Court,
 Southern District of New York, 09 Civ. 9783, 09 Civ. 9784.

 Fellow: American College of Commercial Finance Lawyers, 1995-.

 Recent Publications:

 Structuring and Drafting Commercial Loan Agreements, A.S. Pratt & Sons (3rd ed., 1999;
 updated annually)

 Structuring Loan Participations, Warren, Gorham & Lamont (1992)

 How an E-Sign Law Revision Could Throw Check System into Chaos, American Banker,
 February 21, 2003

 Mezzanine Finance: The Lender’s Exit Strategy, New York Law Journal, November 20, 2008.

 The Lender’s Exit Strategy In Mezzanine Financing, New York Law Journal; February 13, 2009

 The Uniform Commercial Code Evolves, But More Slowly in New York, New York Law
 Journal, January 14, 2011.

 Modernizing New York’s Commercial Code, New York Law Journal, March 31, 2013

 Paper Terrorism - Remedies for Victims of Abusive UCC Filings, New York Law Journal,
 March 21, 2014.

 Unique Provisions in New York's Omnibus UCC Bill, New York Law Journal, January 28, 2015.

 New Types of Collateral in Article 9, What Lawyers Need to Know About UCC Article 9,
 Coursebook, Practising Law Institute (updated annually)

 Overview of Current UCC Article 9, What Lawyers Need to Know About UCC Article 9,
 Coursebook, Practising Law Institute (updated annually)

 Insuring the Article 9 Transaction – The Lender’s UCC Policy, What Lawyers Need to Know
 About UCC Article 9, Coursebook, Practising Law Institute (updated annually)

 New York State’s Cooperative Apartment Provisions, What Lawyers Need to Know About UCC
 Article 9, Coursebook, Practising Law Institute (updated annually)

 Secured Lending Issues in Revised Article 7, What Lawyers Need to Know About UCC Article
 9, Coursebook, Practising Law Institute (updated annually)

 The Impact of UCC Article 5, What Lawyers Need to Know About UCC Article 5, Coursebook,
 Practising Law Institute (updated annually)

                                              -15-
09-00504-mg     Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04          Main Document
                                           Pg 20 of 36
                                                                               CONFIDENTIAL



 Electronic Commerce and Revised Article 5, What Lawyers Need to Know About UCC Article
 5, Coursebook, Practising Law Institute (updated annually)

 Varying Article 5 of the UCC by Agreement, The Banking Law Journal (June 1997)

 Revised Article 5 Brings Uniformity, Predictability to Letters of Credit, New Jersey Law
 Journal, February 26, 1996

 Recent Revisions to Letter of Credit Law, The Bankers Magazine, November/December 1996

 Cash as Collateral: Perfecting a Security Interest in a Deposit Account, The Bankers Magazine,
 July-August 1996

 New Code Rewrites U.S. Letter-of-Credit Rules, Corporate Finance, February 1997.

 FASB Complicates Participation Accounting, American Banker, August 13, 1996

 New Liability Questions for Lenders; American Banker, December 13, 1996

 New York Enacts Revised Article 5 for UCC, New York Law Journal, October 4, 2000

 Current E-Signature Laws Lacking in Crucial Rules, American Banker, November 10, 2000

 The Future is Here: The Electronic Closing in 2000, Banking Law Journal, May/June 2000

 An Analysis of the Secured Lender's UCC Article 9 Insurance Policy, New York Law Journal,
 June 28, 2002

 Using UCITA for Electronic Contracting, New York Law Journal, January 25, 2001

 Making Loan Portfolios Comply With Revised Article 9, New York Law Journal, January 11,
 2001

 How Revisions to UCC Article 9 Will Change Secured Financing, December 8, 1998

 Transactions That Are Partly In Or Not At All: Financial Services Transactions Under UCITA,
 The UCITA Revolution, PLI, 2000.




                                               -16-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04         Main Document
                                          Pg 21 of 36
                                                                             CONFIDENTIAL


                                           Exhibit B


 Ares Enhanced Loan Investment Strategy III, Ltd.
 Ares Enhanced Loan Investment Strategy IR, Ltd.
 Ares IIIR/IVR CLO Ltd.
 Ares VIR CLO Ltd.
 Ares VR CLO Ltd.
 Ares XI CLO Ltd.
 Atrium IV
 Atrium V
 Avery Point CLO, Limited
 Bentham Wholesale Syndicated Loan Fund
 Black Diamond CLO 2005-1 Ltd.
 Black Diamond CLO 2005-2 Ltd.
 Black Diamond CLO 2006-1 (Cayman) Ltd.
 Black Diamond International Funding, Ltd.
 Board of Retirement of the San Diego County Employees Retirement Association
 Castle Garden Funding
 Caterpillar Inc. Pension Master Trust
 Chatham Light II CLO, Limited
 Crescent Senior Secured Floating Rate Loan Fund LLC
 Eaton Vance CDO IX, Ltd.
 Eaton Vance CDO VIII, Ltd.
 Eaton Vance CDO X PLC
 Eaton Vance Floating Rate Income Trust
 Eaton Vance Floating Rate Portfolio
 Eaton Vance Institutional Senior Loan Fund
 Eaton Vance International (Cayman Islands) Floating Rate Income Portfolio
 Eaton Vance Limited Duration Income Fund
 Eaton Vance Senior Debt Portfolio
 Eaton Vance Senior Floating Rate Trust
 Eaton Vance Senior Income Trust
 Eaton Vance Short Duration Diversified Income Fund
 Eaton Vance Variable Trust Floating Rate Income Fund
 Evergreen VA High Income Fund, a series of Evergreen Variable Annuity Trust
 FIAM Floating Rate High Income Commingled Pool
 FIAM High Yield Bond Commingled Pool
 FIAM High Yield Fund, LLC
 Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund
 Fidelity Advisor Series I: Fidelity Advisor High Income Advantage Fund
 Fidelity Advisor Series I: Fidelity Advisor High Income Fund
 Fidelity Advisor Series II: Fidelity Advisor Strategic Income Fund
 Fidelity American High Yield Fund
 Fidelity Canadian Asset Allocation Fund
 Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central Fund

                                              -17-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04         Main Document
                                          Pg 22 of 36
                                                                             CONFIDENTIAL


 Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 1
 Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 2
 Fidelity Income Fund: Fidelity Total Bond Fund
 Fidelity Puritan Trust: Fidelity Puritan Fund
 Fidelity School Street Trust: Fidelity Strategic Income Fund
 Fidelity Summer Street Trust: Fidelity Capital & Income Fund
 Fidelity Summer Street Trust: Fidelity High Income Fund
 First Trust Senior Floating Rate Income Fund II
 GE Capital US Holdings, Inc.
 General Electric Pension Trust
 High Yield Bond Fund, a series of 525 Market Street Fund LLC
 IBM Personal Pension Plan Trust
 International Paper Company Commingled Investment Group Trust
 Iowa Public Employees’ Retirement System
 Jersey Street CLO, Ltd.
 Katonah III, Ltd.
 Katonah IV, Ltd.
 Legg Mason ClearBridge Capital & Income Fund
 Los Angeles Department Water and Power Employees’ Retirement, Disability and Death Benefit
         Insurance Plan
 Madison Park Funding I Ltd.
 Madison Park Funding II Ltd.
 Madison Park Funding III Ltd.
 Madison Park Funding IV Ltd.
 Madison Park Funding V Ltd.
 Madison Park Funding VI Ltd.
 Marlborough Street CLO, Ltd.
 Metropolitan West High Yield Bond Fund
 MFS Charter Income Trust
 MFS Intermarket Income Trust I
 MFS Intermediate High Income Fund
 MFS Meridian Funds - Global High Yield Fund
 MFS Multimarket Income Trust
 MFS Series Trust III on behalf of MFS Global High Yield Fund
 MFS Series Trust III on behalf of MFS High Income Fund
 MFS Series Trust VIII on behalf of MFS Strategic Income Fund
 MFS Series Trust XIII on behalf of MFS Diversified Income Fund
 MFS Special Value Trust
 MFS Variable Insurance Trust II on behalf of MFS High Yield Portfolio
 MFS Variable Insurance Trust II on behalf of MFS Strategic Income Portfolio
 Microsoft Global Finance
 Momentum Capital Fund Ltd.
 Mt. Wilson CLO II, Ltd.
 Napier Park Distressed Debt Opportunity Master Fund Ltd.
 Nash Point CLO
 Northern Trust Global Advisors, Inc., as Named Fiduciary to the Central States, Southeast, and

                                             -18-
09-00504-mg    Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04       Main Document
                                         Pg 23 of 36
                                                                          CONFIDENTIAL


         Southwest Areas Pension Fund
 Oaktree High Yield Fund II, L.P.
 Oaktree High Yield Fund, L.P.
 Oaktree High Yield Plus Fund, L.P.
 Oaktree Loan Fund 2x (Cayman), L.P.
 Oaktree Senior Loan Fund, L.P.
 OCM High Yield Trust
 Pacific Gas and Electric VEBA
 PG&E Corporation Retirement Master Trust
 Race Point II CLO, Limited
 Race Point III CLO, Limited
 Race Point IV CLO, Ltd.
 Reinsurance Group of America, Inc.
 Sankaty High Yield Partners III Grantor Trust
 State Street Bank and Trust Company as Trustee of the FCA US LLC Master Retirement Trust
 State Teachers Retirement System of Ohio
 TCW High Income Partners Ltd.
 TCW Senior Secured Loan Fund L.P.
 Texas County & District Retirement System
 TMCT II, LLC
 TMCT, LLC
 Transamerica Aegon High Yield Bond VP, a series of Transamerica Series Trust
 Variable Insurance Products Fund: High Income Portfolio
 Variable Insurance Products Fund: Strategic Income Portfolio
 Velocity CLO Ltd.
 Vitesse CLO Ltd.
 Wells Fargo & Company Master Pension Trust
 Wells Fargo Core Plus Bond Fund, a series of Wells Fargo Funds Trust
 Wells Fargo High Yield Bond Fund, a series of Wells Fargo Funds Trust
 Wells Fargo Income Opportunities Fund
 Wells Fargo Multi-Sector Income Fund
 Wells Fargo Principal Investments, LLC
 Wells Fargo Utilities and High Income Fund
 Wespath Benefits and Investments
 West Bend Mutual Insurance Company
 Western Asset Floating Rate High Income Fund, LLC

 Continental Casualty Company




                                            -19-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04        Main Document
                                          Pg 24 of 36
                                                                            CONFIDENTIAL


                                            Exhibit C


                                   List of Materials Consulted



 Description                                                           Prod No. (if
                                                                       applicable)

 Memorandum of Opinion, In re Motors Liquidation Co., No. 325,
 2014 (Del. Oct. 17, 2014)

 Memorandum of Opinion, In re Motors Liquidation Co., No. 13-2187
 (2d. Cir. Jan. 21, 2015)

 Order, In re Motors Liquidation Co., No. 13-2187 (2d. Cir. Apr. 13,
 2015)

 First Amended Adversary Complaint, In re Motors Liquidation Co.,
 No. 09-00504 (S.D.N.Y. Bankr. May 20, 2015)

 A. Scurria, 2nd Circ. Holds JPMorgan To Faulty Mayer Brown Loan
 Deal, Law 360, http://www.law360.com/articles/613544/
 print?section=appellate (Jan. 21, 2015)

 G. Broady, 2nd Circ. Won't Rehear Simpson Thacher $1.5B GM Loan
 Gaffe, Law 360, http://www.law360.com/articles/642874/
 print?section=appellate (Apr. 14, 2015)

 M. Chiappardi, Filing Mistake Can End GM Secure Interest, Del.
 Justices Say, Law 360, http://www.law360.com/articles/
 588160/print?section=appellate (Oct. 17, 2014)

 UCC-1 Financing Statement (Ex. 1 to First Am. Compl.)

 UCC-3 Financing Statement (Ex. 2 to First Am. Compl.)

 Term Loan Agreement dated November 29, 2006

 Collateral Agreement dated November 29, 2006

 Deposition of Ryan Green, In re Motors Liquidation Co., No. 09-
 50026 (S.D.N.Y. Bankr. Jan. 27, 2010)

 Deposition of Michael Perlowski, In re Motors Liquidation Co., No.
 09-50026 (S.D.N.Y. Bankr. Jan. 27, 2010)


                                               -20-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04       Main Document
                                          Pg 25 of 36
                                                                           CONFIDENTIAL


 Description                                                          Prod No. (if
                                                                      applicable)

 Deposition of Stewart Gonshorek, In re Motors Liquidation Co., No.
 09-50026 (S.D.N.Y. Bankr. Jan. 28, 2010)

 Deposition of Robert Gordon, In re Motors Liquidation Co., No. 09-
 50026 (S.D.N.Y. Bankr. Jan. 28, 2010)

 Deposition of Mardi Merjian, In re Motors Liquidation Co., No. 09-
 50026 (S.D.N.Y. Bankr. Feb. 4, 2010)

 Deposition of Ryan Green, In re Motors Liquidation Co., No. 09-
 50026 (S.D.N.Y. Bankr. Jan. 10, 2017)

 Deposition of Stewart Gonshorek, In re Motors Liquidation Co., No.
 09-50026 (S.D.N.Y. Bankr. Jan. 11, 2017)

 Deposition of Michael Perlowski, In re Motors Liquidation Co., No.
 09-50026 (S.D.N.Y. Bankr. Jan. 12, 2017)

 Deposition of Robert Gordon, In re Motors Liquidation Co., No. 09-
 50026 (S.D.N.Y. Bankr. Jan. 12, 2017)

 Escrow instructions                                                  MB000024

 Email: Perlowski > Bailey                                            MB000111

 Email Perlowski > Green                                              MB000129

 Email Green > Perlowski                                              MB000291

 Email Perlowski > Green, Gonshorek                                   MB000292

 Email Merjian > Green (and others)                                   MB000348

 Emal Green > Merjian and others                                      MB000350

 UCC Compliance Review Results                                        MB000441

 Email CT Lien > Gonshorek                                            MB000447

 UCC Review Request                                                   MB000491

 UCC Financing Statement                                              MB000518

 UCC Financing Statement                                              MB000525

                                              -21-
09-00504-mg     Doc 1102    Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                         Pg 26 of 36
                                                                       CONFIDENTIAL


 Description                                                    Prod No. (if
                                                                applicable)

 As-filed version of TL UCC-3                                   MB000539

 UCC Financing Statement                                        MB000545

 UCC Financing Statement                                        MB000559

 UCC Financing Statement                                        MB000567

 UCC Financing Statement                                        MB000575

 UCC Financing Statement                                        MB000582

 UCC Financing Statement                                        MB000589

 UCC Financing Statement                                        MB000597

 UCC Financing Statement                                        MB000604

 UCC Financing Statement                                        MB000612

 UCC Financing Statement                                        MB000620

 UCC Financing Statement                                        MB000624

 Email Green > Merjian, Duker and others                        MB001390

 Email Perlowski > Green, Gonshorek                             MB002414

 Email Gordon > Green                                           MB002461

 Email Green > Merjian and others                               MB002563

 Email Green > Merjian, Ledyard and others                      MB002565

 Email Duker > Green, Merjian, others                           MB002769

 Email Holy (GM) > Duker                                        MB002792

 Email Green > Merjian, and others                              MB002877


                                             -22-
09-00504-mg     Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                          Pg 27 of 36
                                                                        CONFIDENTIAL


 Description                                                     Prod No. (if
                                                                 applicable)

 Email Holy > Green                                              MB002932

 Email Gonshorek > Green                                         MB003019

 Email Green > Gonshorek                                         MB003021

 Email Duker > Green, GM                                         MB003163

 Email Carlucci > MB Team                                        MB003210

 Email Gonshorek > Kluever                                       MB003226

 Email Gonshorek > UCC Team                                      MB003388

 Email Gonshorek > Kluever                                       MB003393

 Email Gonshorek > Kluever, Carlucci, Green                      MB003395

 Email Nadolski > Green, Gonshorek                               MB003797

 Email Merjian > Green                                           MB003801

 UCC Search                                                      MB004084

 Email Perlowski > Gonshorek                                     MB004140

 Email Green > Braybrook                                         MB004228

 Email Green > Romick                                            MB004246

 Email Green > Braybrook                                         MB004273

 Email Green > Gonshorek                                         MB004608

 Email Green > Gonshorek                                         MB004917

 Email Merjian > Green, others                                   MB004969

 Email Gonshorek > Merjian                                       MB005122

 Email Green > Perlowski                                         MB005366

 Email Merjian > Proffitt, Green                                 MB005450



                                              -23-
09-00504-mg       Doc 1102    Filed 10/12/18 Entered 10/12/18 19:23:04     Main Document
                                           Pg 28 of 36
                                                                           CONFIDENTIAL


 Description                                                         Prod No. (if
                                                                     applicable)

 Email Green > GM                                                    MB005602

 Email Green > Merjian                                               MB005604

 Email Sundaram > Duker                                              MB005622

 Email Glenn > Green, Merjian                                        MB005630

 Email Merjian > Green                                               MB006367

 Initial SL checklist                                                MB008260

 Closing Binder prepared by Mayer Brown                              MB008279-9165

 Email Gordon > Klickmann                                            MB009176

 Email Swanger > Gordon                                              MB009181

 Billing Entry                                                       MB009233

 Rest Agency 3d § 1.03 (Manifestation)

 Rest Agency 3d § 2.02 (Scope of Actual Auth)

 Rest Agency 3d § 3.01 (Creation of Actual Auth)



 Deposition Exhibits Reviewed

 Exhibit       Description                       Beg Prod No.   End Prod No.    Date of Doc
 No.

 1             Email from Ryan Green to          MB001110       MB001110        10/7/2009
               Stewart Gonshorek entitled "GM
               - 00652500"

 2             Email string between Ryan                                        10/7/2008
               Green and Michael Perlowski et
               al re General Motors
               Corporation/ JPMorgan
               Delaware Financing Statement
               Filings



                                                -24-
09-00504-mg   Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04    Main Document
                                        Pg 29 of 36
                                                                       CONFIDENTIAL


 Exhibit   Description                       Beg Prod No.   End Prod No.   Date of Doc
 No.

 3         Email from Michael Perlowski to MB001023         MB001103       10/9/2008
           Ryan Green entitled "Auto
           Facilities Real Estate Trust 2001-
           1 / GM--JPMorgan"

 4         Email string between Michael       MB001023      MB001103       10/9/2008
           Perlowski to Ryan Green re Auto
           Facilities Real Estate Trust 2001-
           1 / GM--JPMorgan

 5         Termination Statement (GM)        MB006384       MB006384       10/30/2008

 6         GM Mayer Brown Affidavit          JPMCB -        JPMCB -        6/19/2009
                                             00000076       00000111

 7         Email From Robert Gordon to       MB002461       MB002463       10/1/2008
           Ryan Green entitled "Fw: Chase
           Synthetic Lease"

 8         Email from Ryan Green to          MB004228       MB004234       10/6/2008
           Stacey Braybook (Draft of
           Closing Checklist attached)

 9         Email string between Ryan       MB005452         MB005465       10/14/2008
           Green, Stacy Braybrook and
           Stewart Gonshorek re GM
           Checklist-Release of Properties
           from JPM Chase Synthetic Lease

 10        Email from Ryan Green to Arun     MB005592       MB005599       10/15/2008
           Sundaram and Tim Conder
           entitled "GM/JPMorgan Chase
           Synthetic Lease Releases"

 11        Email from Ryan Green to Arun     MB005602       MB005602       10/15/2008
           Sundaram entitled "Re:
           GM/JPMorgan Chase Synthetic
           Lease Release"

 12        Email string between Arun         JPMCB-STB-     JPMCB-STB-     10/15/2008
           Sundaram and Richard Dunker       00000906       00000908
           re Auto Facilities Real Estate
           Trust


                                            -25-
09-00504-mg   Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04      Main Document
                                         Pg 30 of 36
                                                                          CONFIDENTIAL


 Exhibit   Description                          Beg Prod No.   End Prod No.   Date of Doc
 No.

 13        Email string between Ryan            JPMCB-STB-     JPMCB-STB-     10/15/2008
           Green, Mardi Merjian and Glenn       00000072       00000077
           Kenton re GM/JPMorgan Chase
           Synthetic Lease Property
           Releases (GM Checklist
           attached)

 14        Email string between Ryan            JPMCB-STB-     JPMCB-STB-     10/15/2008
           Green, Mardi Merjian and             00000184       00000206
           Michael Ledyard re
           GM/JPMorgan Chase
           (documents attached)

 15        Email string between Ryan            JPMCB-STB-     JPMCB-STB-     10/15/2008
           Green and Mardi Merjian and          00000184       00000272
           Michael Ledyard entitled
           "GM/JPMorgan Chase-
           Synthetic Lease"

 16        Email string between Mardi    JPMCB-STB-            JPMCB-STB-     10/17/2008
           Merjian and Ryan Green re Re: 00000366              00000367
           GM/JPMorgan Chase - Synthetic
           Lease

 17        Email string between Ryan            MB000005       MB000018       10/21/2008
           Green and Mardi Merjian et al re
           Re: GM/JPMorgan Chase
           Synthetic Lease

 18        Email string between Ryan            MB004295       MB004295       10/23/2008
           Green and Jamie Romick re Re:
           Auto Facilities Real Estate Trust

 19        Email string between Ryan            JPMCB-STB-     JPMCB-STB-     10/24/2008
           Green and William Wineman et         00000427       00000437
           al re Re GM/JPMorgan Chase
           Synthetic Lease (High
           Importance)

 20        Email string between Mardi           JPMCB-STB-     JPMCB-STB-     10/27/2008
           Merjian and Ryan Green re FW:        00000452       00000454
           GM/JPMorgan Chase Synthetic
           Lease


                                               -26-
09-00504-mg   Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04      Main Document
                                         Pg 31 of 36
                                                                          CONFIDENTIAL


 Exhibit   Description                          Beg Prod No.   End Prod No.   Date of Doc
 No.

 21        Email string between Mardi           JPMCB-STB-     JPMCB-STB-     10/29/2008
           Merjian and Ryan Green et al re      00000885       00000887
           Re: Auto Facilities Real Estate
           Trust

 22        Draft Escrow Instructions            MB000024       MB000030       10/29/2008

 23        Email string between William       JPMCB-STB-       JPMCB-STB-     10/29/2008
           Wineman to Mardi Merjian et al 00000891             00000893
           re Re: Auto Facilities Real Estate
           Trust

 24        Email from Mary Swanger to           MB000003       MB000003       6/16/2009
           Ryan Green entitled "GM
           Terminations from 2008"

 25        Final status report - UCC filings    MB000443       MB000446       11/4/2008

 26        Email (with attachments)             JPMCB-STB-     JPMCB-STB-     6/17/2009
                                                00000112       00000115

 27        Email from Fem Bornchill to          JPMCB-STB-     JPMCB-STB-     6/18/2009
           Richard Toder entitled "FW:          00006319       00006322
           Affidavit of Bob Gordon"
           (Affidavit of Bob Gordon
           attached)

 28        Email from Fem Bornchill to          JPMCB-STB-     JPMCB-STB-     6/29/2009
           Andrew Gottfried entitled "GM"       00006334       00006334

 29        Email from Mardi Merjian to          JPMCB-STB-     JPMCB-STB-     10/9/2008
           sprofitt@mayerbrown.com              00000001       00000001
           entitled "GM syn lease"

 30        Email string between Mardi           JPMCB-         JPMCB-         10/13/2008
           Merjian, Ryan Green et al re         00000950       00000950
           JPMorgan/Chase GM Synthetic
           Lease

 31        Email string between Mardi           JPMCB-         JPMCB-
           Merijian and Richard Duker et al     00000919       00000920
           re GM/JPMorgan Chase
           Synthetic Lease Property


                                               -27-
09-00504-mg   Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04      Main Document
                                         Pg 32 of 36
                                                                          CONFIDENTIAL


 Exhibit   Description                          Beg Prod No.   End Prod No.   Date of Doc
 No.
           Releases (includes checklist)




 32        Email string between Mardi           JPMCB-         JPMCB-         10/15/2008
           Merjian and Richard Duker et al      00000273       00000362
           re GM/JPMorgan Chase
           Synthetic Lease (with
           attachments)

 33        Email string between Mardi           JPMCB-         JPMCB-         10/21/2008
           Merjian Ryan Green re Re:            00002012       00002014
           Chase/GM Closing

 34        Email string between Ryan            JPMCB-         JPMCB-         10/24/2008
           Green and William Wineman et         00000427       00000440
           al re Re GM/JPMorgan Chase
           Synthetic Lease (High
           Importance)

 35        Email from Richard Duker to          JPMCB-         JPMCB-         10/24/2008
           jeffrey.holy@gm.com entitled         00002042       00002043
           "Fw: GM Payroll"

 36        Term Loan Agreement                  JPMCB-1-       JPMCB-1-       11/29/2006
                                                00000060       00000126

 37        Collateral Agreement                 JPMCB-CSM-     JPMCB-CSM-     11/29/2006
                                                0000112        0000158

 38        UCC Financing Statement filed        MB005358       MB005362       11/30/2006
           in connection with Term Loan

 39        Initial Closing of $325,000,000      JPMCB-STB-     JPMCB-STB-     1/6/2003;
           Synthetic Lease Financing;           0000896        0001033        10/31/2001
           Participation Agreement

 40        Email string between Richard         JPMCB-         JPMCB-         10/1/2008
           Duker and Mary Gherty et al. re      00000231       00000232
           Auto Facilities Real Estate Trust

 41        Email string between Richard         JPMCB-         JPMCB-         10/10/2008
           Duker and Scott Quigley et al. re    00000944       00000945


                                               -28-
09-00504-mg   Doc 1102     Filed 10/12/18 Entered 10/12/18 19:23:04      Main Document
                                        Pg 33 of 36
                                                                         CONFIDENTIAL


 Exhibit   Description                         Beg Prod No.   End Prod No.   Date of Doc
 No.
           GM Term Loan Question



 42        Email string between Richard        JPMCB-STB-     JPMCB-STB-     10/17/2008
           Duker and Mardi Merjian et al.      0000363        0000365
           re Auto Facilities Real Estate
           Trust

 43        Email string between Richard        JPMCB-         JPMCB-         10/27/2008
           Duker and Arun Sundaram et al.      00001643       00001645
           re General Motors Real Estate
           Trust 2001

 44        Email string between Richard        JPMCB-         JPMCB-         10/28/2008
           Duker and Carey Fear et al. re      00001092       00001098
           General Motors Real Estate
           Trust 2001

 45        Email string between Richard        JPMCB-         JPMCB-         10/29/2008
           Duker and Arun Sundaram et al.      00001230       00001232
           re GM/JPMorgan Chase -
           Synthetic Lease Maturity

 46        Email string between Richard     JPMCB-            JPMCB-         10/30/2008
           Duker and David Walker et al. re 00001803          00001803
           GM Synthetic Lease

 47        Email from Robert Scheibe to        JPMCB-MLB-     JPMCB-MLB-     2/13/2009
           Julie Engell et al. re JPM/GM       0000490        0000494
           Fee Letter

 48        Screen shot entitled "Incoming      JPMCB-1-       JPMCB-1-       3/4/2009
           Money Transfer Detail"              00000001       00000001
           depicting wire transfer in March
           2009

 49        Email string between Richard      JPMCB-           JPMCB-         5/10/2009
           Duker and Elizabeth Rarich et al. 00000217         00000218
           re GM Term Loan

 50        Screen shot entitled "Incoming      JPMCB-1-       JPMCB-1-       5/27/2009
           Money Transfer Detail"              00000002       00000002
           depicting wire transfer in May


                                              -29-
09-00504-mg   Doc 1102      Filed 10/12/18 Entered 10/12/18 19:23:04     Main Document
                                         Pg 34 of 36
                                                                         CONFIDENTIAL


 Exhibit   Description                         Beg Prod No.   End Prod No.   Date of Doc
 No.
           2009



 51        Spreadsheet entitled "5/27/09       JPMCB-1-       JPMCB-1-       5/27/2009
           General Motors Interim Interest     00000017       00000026
           Payment"

 52        Email string between Richard        JPMCB-1-       JPMCB-1-       6/3/2009
           Duker and Ann Kurinskas et al.      00000174       00000178
           re GM TLB: Q1-09 Collateral
           Certificate & Report

 53        Email from Richard Duker to JPMCB-                 JPMCB-         6/22/2009
           TCP_Corporates@jpmchase.com 00000075               00000075
           entitled "GM"

 54        Email from Richard Duker to         JPMCB-         JPMCB-         6/22/2009
           Elizabeth Rarich entitled           00000069       00000069
           "General Motors: urgent"

 55        Letter from Richard Duker to    JPMCB-1-           JPMCB-1-       6/30/2009
           General Motors Corporation      00000287           00000289
           entitled (no title) re amounts
           outstanding under the Term Loan
           Agreement

 56        Email string between Justin         JPMCB-MLB-     JPMCB-MLB-     6/30/2009
           Forlenza and Z. Sorman et al. re    0002387        0002388
           UCC Terminations

 57        Spreadsheet untitled depicting      JPMCB-1-       JPMCB-1-
           parties who were lenders under      00000027       00000031
           the term loan as of the date the
           term loan was paid off
 TL_100    Bill and Payment chart              MB009233       MB009243       N/A


 TL_101    Deposition of Ryan Green dated      n/a            n/a            1/27/2010
           Jan 27, 2010




                                              -30-
09-00504-mg   Doc 1102    Filed 10/12/18 Entered 10/12/18 19:23:04     Main Document
                                       Pg 35 of 36
                                                                       CONFIDENTIAL


 Exhibit   Description                       Beg Prod No.   End Prod No.   Date of Doc
 No.
 TL_102    email From: Michael Perlowski     MB002414       MB00220        10/9/2008
           To: Ryan Green

 TL_103    Email From: Michael Perlowski     MB002414       MB002420       10/9/2008
           To: Ryan Green

 TL_104    email From: Ryan Green To:        MB003021       MB003022       10/21/2008
           Stewart Gonshorek

 TL_105    Email From Ryan Green To:         MB001390       MB00436        10/27/2008
           Mardi Merjian

 TL_106    Deposition of Stewart             n/a            n/a            1/28/2010
           Gonshorek dated Jan 28, 2010

 TL_107    Deposition of Ryan Green dated    n/a            n/a            1/27/2010
           Jan 27, 2010

 TL_108    Deposition of Robert Gordon       n/a            n/a            1/28/2010
           dated Jan. 28, 2010

 TL_109    Email From: Ryan Green To:        MB009435       MB009436       10/6/2008
           Stacy Braybrook

 TL_110    Email From: Catherine Loh To:     WEILJPMGM0     WEILJPMGM0     1/31/2007
           Scott Forchheimer                 0864147        0864155

 JPM_MB Email from Perlowski to              MB009437       MB009636       10/7/2008
 _001   Gonshorek re General Motors
        Corp / JPM Delaware Financ.
        Statement
 JPM_MB Email from Perlowski to Green        MB001023       MB001103       10/9/2008
 _002   re Auto Facilities Real Estate
        Trust 2001-1/GM Corp etc.
 JPM_MB Email from Green to Holy re          MB009655       MB009658       10/24/2008
 _003   GM end of Term Purchase

 JPM_MB Email from Gonshorek to              MB006380       MB006380       2/11/2009
 _004   Conder re GM-2000 Synthetic
        Lease Unwinding

                                            -31-
09-00504-mg   Doc 1102   Filed 10/12/18 Entered 10/12/18 19:23:04   Main Document
                                      Pg 36 of 36
                                                                    CONFIDENTIAL


 Exhibit   Description                  Beg Prod No.    End Prod No.    Date of Doc
 No.
 JPM_MB Email from Perlowski to         MB009347        MB009364        10/8/2008
 _005   Gonshorek re General Motors
        Corp - 00652500




                                       -32-
